Citation Nr: 1027939	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to service connection for a left foot disability, 
claimed as arthritis.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to December 
1962 and from January 1985 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January and November 2007 rating decisions of the 
St. Louis, Missouri regional office (RO) of the Department of 
Veterans Affairs (VA).  The January 2007 rating decision denied 
the Veteran's claim of entitlement to service connection for a 
left foot disability and the November 2007 rating decision denied 
her claim of entitlement to an increased rating for the right 
knee disability.

In regard to the claim of entitlement to an increased disability 
rating, the Board observes that service connection for a right 
knee disability was granted by an October 2002 rating decision.  
A non-compensable rating was assigned, effective September 2002.  
The Veteran submitted a notice of disagreement to the rating 
assigned in October 2002 and subsequently, in March 2004, the RO 
issued a statement of the case stating that a 10 percent rating 
was appropriate.  A March 2004 rating decision thereafter 
assigned the 10 percent disability rating, effective September 
2002.  The Veteran then submitted a March 2004 statement that her 
service-connected disability had worsened and asked the RO to 
review the 10 percent rating.  The record does not reflect that 
the RO took any action in regard to the Veteran's request.  Due 
to this procedural history, the Board has determined that the 
issue on appeal is properly characterized as a claim of 
entitlement to an initial disability rating in excess of 10 
percent for the right knee disability.

In March 2010, the Veteran, accompanied by her authorized 
representative, appeared at a hearing held before the below-
signed Acting Veterans Law Judge in St. Louis, Missouri.  A 
transcript of that hearing has been associated with the claims 
file.

The issue of entitlement to service connection for a left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative joint 
disease, with x-ray evidence of osteoarthritis, of the right 
knee.

2.  Right knee range of extension/flexion was measured at zero 
(0) to 140 degrees in June 2002; the knee was observed to have 
full range of motion in July 2007; motion was measured at 0 to 
130 degrees, with pain, in October 2007; and, in July 2009, range 
of motion was 0 to 120 degrees, with pain at 110 degrees.

3.  The Veteran's right knee disability manifests with pain, 
swelling, locking/giving-way, and crepitation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for service-connected right knee arthritis have not 
been met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 
4.71a, Diagnostic Code 5010 (2009).

2.  The criteria for a separate evaluation of 20 percent for 
service-connected right knee subluxation have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.20, 4.59, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2007 that fully addressed all notice 
elements and was sent prior to the initial Agency of Original 
Jurisdiction (AOJ) decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all pertinent VA treatment records 
and all adequately identified private treatment records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  The Veteran was afforded VA medical examinations for her 
right knee disability in June 2002, October 2007, and July 2009.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that has not been obtained but is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran seeks entitlement to an evaluation in excess of 10 
percent disabling for service-connected right knee arthritis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two (2) evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In cases such as this, in which the Veteran has appealed the 
initial rating given at the time service connection was 
established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of rating 
-"staged" ratings - from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran's right knee disability is currently evaluated as 10 
percent disabling for right knee arthritis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups. The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The applicable knee disability rating criteria include Diagnostic 
Code 5257.  Under this code provision, a 10 percent disability 
rating is warranted where there is slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  The maximum 30 percent 
disability rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, the 
provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful 
motion and functional loss due to pain are not applicable because 
Diagnostic Code 5257 is not predicated on limitation of motion.  
Johnson, 9 Vet. App. at 11.

Diagnostic Codes 5260 and 5261 evaluate knee disabilities based 
upon limitation of motion.  Diagnostic Code 5260 is used to 
evaluate knee disabilities based upon limitation of flexion of 
the knee.  It provides for a 0 percent rating when flexion is 
limited to 60 degrees or less and a compensable (10 percent) 
rating when flexion is limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is used to 
evaluate knee disabilities based upon limitation of extension of 
the knee, and provides for a 0 percent rating for extension 
limited to 5 degrees of more and a compensable (10 percent) 
rating when extension is limited to 10 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of 
the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. 
§ 4.71a, Plate II.

Diagnostic Code 5010, the code under which the Veteran is 
currently rated for right knee arthritis, directs that arthritis 
due to trauma be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, the 
limited motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003; a 20 percent disability 
rating is appropriate when there is x-ray evidence of the 
involvement of two (2) or more major joints or minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

Additional rating criteria are found under Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage) 
and 5262 (impairment of the tibia and fibula).

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23- 97, the 
General Counsel held that, where additional disability is shown a 
Veteran rated under Diagnostic Code 5257 can also be compensated 
under Diagnostic Code 5003 and vice versa, provided that any 
separate rating must be based upon additional disability.  When a 
knee disability is already rated under Diagnostic Code 5257, the 
Veteran must also have limitation of motion under Diagnostic Code 
5260 or Diagnostic Code 5261 in order to obtain a separate rating 
for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a Veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In addition, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability.  Further, if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.

In addition, separate evaluations under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

In June 2002 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination for her right knee.  The examiner found 
that the Veteran had extension/flexion of 0 to 140 degrees.  
Physical examination did not reveal any medial or lateral laxity, 
there was no tenderness to palpation, and patellar compression 
and drawer signs were negative.  The Veteran was diagnosed with a 
right knee strain, by history, and minimal degenerative joint 
disease as shown by x-ray.

In May 2003 the Veteran submitted a statement to VA that her 
right knee was very painful and required regular treatment.  She 
stated that the disability was worse than at the time of her 
discharge from service and noted that she has difficulty walking 
up and down stairs.

The Veteran was seen in August 2003 for treatment of her right 
knee disability.  The treating provider observed small joint 
effusion of the right lower inferior knee cap and that the 
Veteran was experiencing pain when walking up and down stairs.

In a March 2004 statement, the Veteran reiterated that her 
service-connected right knee disability had worsened and that she 
believed an evaluation higher than 10 percent was warranted.

The Veteran was seen for treatment of right knee pain in March 
2004 and was diagnosed with probable chondromalacia.  The 
treating provider noted that the Veteran reported wearing a brace 
constantly, without any reduction in pain level.  X-rays were 
noted to be unremarkable as compared to the 2002 x-ray and the 
provider stated there was no observable change in her condition 
other than positive patellar compression testing.  The Veteran 
was fitted for a new hinged knee brace.

An August 2004 treatment note lists the Veteran's right knee 
disability in past medical history and observes that she 
experienced pain when walking up and down stairs.

An April 2006 treatment note reflects that the Veteran was seen 
again for right knee pain.  The note states that the Veteran has 
worn a brace for many years and receives injections to treat knee 
pain.  She was referred for an orthopedic consult.  A July 2006 
treatment note observes that the Veteran experienced some relief 
with steroid injections, but her right knee pain continued.

In February 2007, the Veteran received a cortisone shot for her 
right knee from a private practitioner.  Her right knee range of 
motion was measured at 0 to 120 degrees without crepitation or 
ligamentous instability.  McMurray and Lachman testing was 
negative.  She was noted to have osteoarthritis in the right 
knee.

A May 2007 private treatment note reflects that the Veteran 
received an MRI of her right knee that revealed intact anterior 
cruciate, posterior cruciate, medial collateral, and lateral 
collateral ligaments and a small Baker's cyst.  She was observed 
to have small knee joint effusion and degenerative signal 
intensity in the posterior horn of the medial meniscus and 
thinning of the patellar cartilage.  There was mild 
osteoarthritis of the medial compartment of the knee joint and 
subchondral degenerative cysts within the anterior medial femoral 
condyle and the anterior and lateral intracondylar notches.

In July 2007 a private treatment note states that the Veteran 
continued to experience persistent right knee pain, but that she 
has full range of motion of the knee.  A course of physical 
therapy was advised.

The Veteran was afforded another examination of her right knee 
disability in October 2007.  The examination report reflects that 
the Veteran reported daily knee pain without flare-ups, but 
worsening pain when taking stairs or carrying weight in excess of 
10 pounds.  The Veteran also reported occasional episodes of 
locking.  Upon physical examination, the examiner noted 
tenderness at the anteromedial joint line, negative McMurray and 
drawer testing, and no medial or lateral instability upon varus 
and valgus stressing.  Range of motion was measured at 0 to 130 
degrees with pain at 130 degrees.  The examiner diagnosed 
degenerative arthritis of the right knee.

The Veteran was afforded another VA examination in July 2009.  
The examination report reflects that she reported experiencing 
daily pain with flare-ups occurring after walking up or down 
stairs or walking more than a quarter of a mile on a level 
surface.  She also reported that the knee feels unstable, gives 
way multiple times a week, occasionally "pops," and 
occasionally swells.  The Veteran reported wearing a knee brace 
every day, taking 800 mg of Motrin each day for pain, and using a 
cane when pain becomes severe.  She denied subluxation or 
dislocation of the knee and reported that she is still able to 
perform all activities of daily living, but cannot use a 
treadmill and must use an elevator, rather than stairs, whenever 
possible.  

Upon physical examination, the examiner noted prominence of the 
anterior medial fat pad of the right knee as compared to the left 
knee and observed crepitation of the knee on movement.  Range of 
motion was measured at 0 to 120 degrees with pain at 110 degrees 
without evidence of further limitation due to pain, weakness, 
stiffness, or fatigability on repetitive testing.  Drawer signs 
and Lachman testing was negative and there was no observed 
instability, but McMurray's test was positive for medial joint 
pain.  X-rays of the right knee showed increased degenerative 
arthritis in the patellofemoral and medial compartments with 
calcification about the proximal insertion of the lateral 
collateral ligament and evidence of chronic lateral collateral 
ligament injury.  The Veteran was diagnosed with moderate 
degenerative arthritis of the right knee causing mild functional 
impairment.

The Veteran was seen for VA treatment of her right knee 
disability in July and August 2009.  She reported constant pain 
in the knee and no relief even with daily use of a brace.

At the March 2010 hearing, the Veteran testified that she had 
denied experiencing subluxation in her right knee during the July 
2009 examination, but explained that she did not know what that 
term meant and stated that her knee does "go out" frequently, 
especially when walking up or down stairs.  The Veteran stated 
that she has to use an elevator at work and could only walk about 
a block before needing to stop due to pain.  She further reported 
that her knee pain is constant despite treatment with shots and 
pain medication.

The Board finds that the Veteran's limitation of range of motion 
in the right knee does not warrant an evaluation under either 
Diagnostic Code 5260 or 5261.  A non-compensable rating under 
Code 5260 requires flexion limited to 60 degrees and a non-
compensable rating under Code 5261 requires extension limited to 
five (5) degrees and at no point during the appellate period has 
the Veteran's range of motion been limited to either extent.  The 
Veteran's range of motion was, based on measurements recorded 
during the appellate period, most limited during the July 2009 VA 
examination: at that time extension/flexion was measured at 0 to 
120 degrees, with pain at 110 degrees.  

As noted above, the Veteran is currently rated under Diagnostic 
Code 5010, which directs that, when the limited motion of the 
specific joint involved would be non-compensable under other 
Diagnostic Codes, a 10 percent rating is assigned on the basis of 
limitation of motion for each involved major joint if limitation 
of range of motion is objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, a 
disability rating in excess of 10 percent for the Veteran's 
service-connected right knee arthritis is not warranted.  

The Board has also considered whether the consideration of a 
higher rating is appropriate based on evidence of pain, weakened 
movement, excess fatigability, or incoordination.  See 38 C.F.R. 
§ 4.40; DeLuca, 8 Vet. App. 202.  However, painful motion is 
already considered under Diagnostic Code 5003 and the 2002, 2007, 
and 2009 examiners did not note any additional functional 
impairment based on pain, fatigue, incoordination, or 
instability.  As such, the Board does not find that a higher 
disability rating based on 38 C.F.R. § 4.40 and DeLuca is 
warranted.

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 10 
percent disabling for right knee arthritis, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, where additional disability is shown, a Veteran rated 
under Diagnostic Code 5003 (5010) can also be compensated under 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  Under Code 5257, a 10 
percent disability rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee, and a 
20 percent disability rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  The 
maximum 30 percent disability rating is warranted where there is 
severe recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, the 
provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful 
motion and functional loss due to pain are not applicable because 
Diagnostic Code 5257 is not predicated on limitation of motion.  
Johnson, 9 Vet. App. at 11.

The Veteran testified at the March 2010 hearing that her knee 
"gives out" on a daily basis, usually when she is walking up or 
down stairs.  Although the July 2009 VA examination report 
reflects that the Veteran denied subluxation, she testified that 
she did not know the meaning of the term and she did inform the 
examiner that her knee "gives way" several times a week.  
Further, she reported to the October 2007 VA examiner that her 
knee occasionally "locks."  As the Veteran has presented 
evidence of subluxation, testifying in March 2010 that it occurs 
on a daily basis, the Board finds that a separate 20 percent 
disability rating is appropriate under Diagnostic Code 5257.

The Board has considered other potentially applicable Diagnostic 
Codes, but finds that the criteria found under Codes 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage) 
and 5262 (impairment of the tibia and fibula) are inapplicable as 
no such manifestations of right knee were shown during this time 
period.

Further, the Board has considered whether the Veteran's 
disability presents an exceptional case in which the schedular 
evaluations are inadequate.  However, the record does not reflect 
that she has required frequent periods of hospitalization for her 
right knee disability or that the disability has caused marked 
interference with employment.  The Board notes that the Veteran 
has reported being unable to climb stairs at work and needing to 
work in a building with an elevator, but no medical professional 
has indicated that the disability has contributed to an inability 
to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
the Veteran's existing ratings assigned for her disabilities 
contemplate there will be some employment impairment.  Simply 
stated, although her disabilities may interfere somewhat with her 
ability to work, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent disabling for service-
connected right knee arthritis is denied.

Subject to the law and regulations governing payment of monetary 
benefits, an evaluation of 20 percent for service-connected right 
knee subluxation is granted.


REMAND

The Board's review of the claims file reveals that additional RO 
action on the remaining claim on appeal, for entitlement to 
service connection for a left foot disability, is warranted.

The claims file reflects that the Veteran has received multiple 
treatments for left foot disabilities.  Specifically, she has 
been diagnosed with, and treated for, hallux valgus, bone spurs, 
bunion deformities, a recurrent neuroma, chronic metatarsalgia, 
plantar fasciitis, and pes planus.  

Her service treatment records show that, when she re-enlisted for 
her second term of service, she was evaluated as normal and 
reported no history of foot trouble.  Subsequently, she was seen 
in July 1987 for complaints of occasional pain in a metatarsal 
joint of her left foot and was diagnosed with tenderness of the 
metatarsal head of the fourth toe and bilateral pes planus.  She 
was prescribed orthotics.  She was diagnosed with tinea pedis in 
August 1992.  In September 1998 the Veteran reported increased 
bilateral foot pain when walking and was observed to have left 
heel pain with dorsiflexion and plantar flexion.  She was 
diagnosed with Achilles tendonitis.  In November 1998 the Veteran 
was diagnosed with bone spurs in her left foot and with left foot 
plantar fasciitis.

A June 2005 private treatment note reflects that the Veteran had 
infracalcaneal spurring consistent with heel spur syndrome, a 
navicular tuberosity, tinea pedis, and a large exostosis to the 
base of the fourth metatarsal cuboid area.  In an October 2005 
statement, the Veteran reported experiencing foot pain since 
service, but stated that she was unaware she had bone spurs until 
receiving a post-service diagnosis.

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted that, following service, the Veteran had received 
surgeries for left foot bone spurs.  He stated that while she was 
in service, she received treatment only for sore feet and 
blisters with a diagnosis of tinea pedis and boot pressure as 
well as later diagnosis of plantar fasciitis and pes planus.  On 
the basis that the Veteran's post-service left foot medical 
treatment was not for plantar fasciitis or pes planus, the 
examiner opined that her current left foot disabilities were not 
related to service.  The examiner concluded that his opinion as 
to a nexus between a current disability and service would not 
change unless records were found indicating that the Veteran 
experienced symptoms relating to exostosis in the dorsal surface 
of the fourth metatarsal cuboid area or a symptomatic 
hypertrophic navicular.  The examination report reflects that the 
Veteran informed the examiner that she did experience pain in 
those areas of her foot while she was in service.

In January 2008 the 2006 VA examiner provided a clarifying 
opinion.  He again reviewed the Veteran's medical history and 
noted that his opinion, as provided in 2006, had not changed.  He 
explained that the Veteran's prior surgical treatment of her left 
foot was not the result of any in-service diagnosis (specifically 
referring to plantar fasciitis and tenderness of the metatarsal 
head of the fourth toe), but that the post-service medical 
procedures received by the Veteran were meant to treat posterior 
tibial tendonitis and pain in the left foot as caused by 
shortening of the second metatarsal (noting that neither 
condition was observed during service).

Although the 2006/2008 VA examiner noted review of the Veteran's 
service treatment records, the Board observes that he did not 
mention the November 1998 diagnosis of bone spurs in the left 
foot and did not discuss any possible relationship between the 
in-service complaints of fourth metatarsal pain and post-service 
treatment of the exostosis at the base of the fourth metatarsal 
cuboid area or between the in-service complaints of heel pain and 
the post-service diagnosis of calcaneal spurring.  Further, the 
report of the 2006 VA examination reflects that the Veteran 
indicated experiencing pain in pertinent areas of her left foot 
during service and she has stated in written statements and oral 
testimony that she has experienced continuity of symptomatology 
since service.

As such, the Board has determined that the claim file should be 
returned to the VA examiner who authored the 2006 and 2008 
reports.  It is unclear whether the examiner was aware of the 
facts of record, specifically of the in-service diagnosis of left 
foot bone spurs.  See Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of a Veteran's claims folder); see also 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  In addition, 
neither report discusses any possible correlation between the 
noted in-service symptoms and post-service diagnoses (to 
specifically include treatment of bone spurs, an exostosis of the 
fourth metatarsal cuboid area, and calcaneal spurring).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

Further, in offering both assessments, the examiner did not 
acknowledge/discuss the Veteran's report of having chronic pain 
in certain areas of her left foot during and after service.  As 
such, the Board concludes that the January 2006 examination was 
not adequate for rating purposes.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, 
treatment.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform her and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the Veteran's 
claims file to the 2006/2008 examiner (if 
unavailable, the file should be provided 
to another physician of suitable 
background and experience) to specify the 
Veteran's current left foot disabilities 
and provide an opinion, with rationale, as 
to whether any current disability is 
directly or indirectly related to her 
service.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims file, 
the reviewer must address any current 
and historical left foot symptoms and 
diagnoses and explain the 
relationship, if any, to the Veteran's 
service.  The examiner should 
specifically refer to the service 
treatment record and lay statements; 
the examiner is, in regard to the 
previous VA opinions, reminded of the 
issues noted above regarding possible 
relationship between specific in-
service symptoms and post-service 
diagnoses and the Veteran's assertions 
of continuity of symptomatology.  A 
rationale, referring to the pertinent 
evidence of record (including the 
November 1998 diagnosis of left foot 
bone spurs), must be provided for any 
findings rendered.

4.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


